NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                Submitted April 22, 2019* 
                                 Decided April 23, 2019 
                                              
                                          Before 
 
                          DIANE P. WOOD, Chief Judge 
                           
                          WILLIAM J. BAUER, Circuit Judge 
                           
                          DIANE S. SYKES, Circuit Judge 
 
No. 17‐3556 
 
KIRK LYNCH,                                    Appeal from the United States District 
      Plaintiff‐Appellant,                     Court for the Southern District of Indiana, 
                                               Indianapolis Division.   
      v.                                        
                                               No. 1:17‐cv‐00798‐JMS‐DML 
CORIZON, INC., et al.,                          
      Defendants‐Appellees,                    Jane Magnus‐Stinson, 
                                               Chief Judge. 
                                                
                                        O R D E R 

      Kirk Lynch, an inmate at New Castle Correctional Facility in Indiana, sued 
medical officers for deliberate indifference to his medical needs. The district court 
entered summary judgment for the defendants, reasoning that Lynch failed to exhaust 
his administrative remedies. Because a factual dispute about exhaustion requires an 
evidentiary hearing, we vacate the judgment and remand for further proceedings. 

                                                 
            * We have agreed to decide the case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 17‐3556                                                                         Page  2 
 
       Lynch asserts that he suffers from many medical problems that were the subject 
of grievances. These include musculoskeletal and cardiovascular problems, gout, high 
blood pressure, gastrointestinal issues, and dizziness. The defendants submitted an 
affidavit to the district court stating that on four occasions from 2016 through 2017, 
Lynch submitted incomplete grievances about the treatment of these problems. In 
summary, it states that in November 2016, Lynch filed a formal grievance, but the 
prison’s grievance specialist told him he needed to proceed informally first, and Lynch 
did not. The next month, he filed a formal grievance about his gout medication. Again, 
the grievance specialist instructed him to proceed informally first, but Lynch did not. In 
March 2017, Lynch submitted an informal complaint about medications and followed it 
up with a formal grievance. The grievance specialist returned it as improperly 
completed. Finally, the next month, Lynch submitted another informal complaint, 
followed by a formal grievance, about his medications and treatment. The grievance 
specialist returned this grievance, too, instructing Lynch to specify the drugs and the 
imminent danger and life‐threatening injuries he faced. Lynch did not do so.     

        Lynch responded with his own affidavit, stating that in two ways the defendants 
had prevented him from filing his grievances properly. First, he asserted that the 
defendants tampered with his medications and gave him improper dosages to keep him 
from thinking properly and completing informal and formal grievances correctly. 
Second, he asserted that the prison appoints an inmate to block access to counselors, 
grievance forms, case managers, and staff, and this inmate blocked Lynch when he tried 
to file his grievances. This inmate later “told [Lynch] on multiple occasions that [the 
inmate] knew about [Lynch’s] suit.”   

       The defendants moved for summary judgment, and the district court granted 
their motion, reasoning that Lynch had failed to exhaust his administrative remedies. 
As to Lynch’s assertion that the defendants tampered with his medication dosages, the 
court reasoned that this statement was too general because Lynch did not explain how 
the tampering affected him. The court also deemed irrelevant Lynch’s assertion that 
prison officials used an inmate to block his access to grievance forms. It assumed that 
because the inmate said he knew about “this lawsuit,” the inmate had acted only after 
this suit was filed, so the inmate did not stop Lynch from exhausting his remedies 
before Lynch filed this suit.   

        The Prison Litigation Reform Act provides that “[n]o action shall be brought 
[under federal law] … until such administrative remedies as are available are 
exhausted.” 42 U.S.C. § 1997e(a). Failure to satisfy this requirement is an affirmative 
No. 17‐3556                                                                            Page  3 
 
defense. Kaba v. Stepp, 458 F.3d 678, 681 (7th Cir. 2006). Consequently, prison officials 
bear the burden of establishing the availability of unexhausted administrative remedies. 
See Hernandez v. Dart, 814 F.3d 836, 840, 842–43 (7th Cir. 2016) (collecting cases). If their 
availability is reasonably contested, the district court must resolve this question at an 
evidentiary hearing. See Pavey v. Conley, 544 F.3d 739, 742 (7th Cir. 2008). We review 
de novo the entry of summary judgment against Lynch for his failure to exhaust. 
Hernandez v. Dart, 814 F.3d 836, 840 (7th Cir. 2016).   

        Lynch argues that the district court erred in two respects. First, he contends that 
his testimony would allow a reasonable factfinder to infer that the defendants 
prevented him from completing the grievance process by tampering with his 
medication dosages so that he could not think lucidly enough to do so. If officials 
prevent an inmate from exhausting his remedies, those remedies are not “available” to 
the inmate and he has therefore not forfeited his ability to file suit. See Pavey, 544 F.3d at 
742; Kaba, 458 F.3d at 684–85. The defendants do not challenge Lynch’s premise that 
tampering with an inmate’s drugs to disable him from filing grievances excuses a 
failure to exhaust. Rather, they respond that Lynch provided no evidence that prison 
officials denied him, or tampered with, his medication; nor did he explain how such 
efforts affected his ability to complete the grievance process. They add that despite his 
alleged confusion, he filed multiple grievances between November 2016 and May 2017.   

        But Lynch provided sufficient evidence to create a question whether 
administrative remedies were available to him, so the court should have conducted an 
evidentiary hearing to resolve this question. Roberts v. Neal, 745 F.3d 232 (7th Cir. 2014) 
(“A swearing contest requires an evidentiary hearing to resolve”). Reasonably 
construed in his favor, his affidavit attests that the defendants altered his medication, 
that doing so left him too confused to complete the grievance process, and that they did 
this for the non‐medical reason of creating that disabling confusion. Although a judge 
need not believe Lynch’s assertions, a sworn affidavit that is “detailed, specific, and 
based on personal knowledge” is competent evidence to warrant an evidentiary 
hearing. Kaba, 458 F.3d at 681; see Roberts, 745 F.3d at 234. By citing events based on 
personal knowledge—unprescribed dosages followed by disabling confusion—he 
offered testimony sufficient to warrant an evidentiary hearing. See Roberts, 745 F.3d at 
234. Furthermore, we are not persuaded by the defendants’ response that because 
Lynch filed some grievances, he retained the mental clarity to complete the grievance 
process. The defendants admit that he completed these grievances improperly. Lynch’s 
point is that their tampering left him unable to file grievances properly and thus 
No. 17‐3556                                                                        Page  4 
 
prevented exhaustion. Lynch’s sworn testimony is thus enough to require an 
evidentiary hearing.   

       Summary judgment also improperly resolved a second factual dispute that 
should have been resolved at an evidentiary hearing. Lynch stated that the defendants 
appointed an inmate who prevented him from receiving forms and filing grievances 
properly. The defendants respond that based on Lynch’s affidavit, this inmate stopped 
him only after Lynch filed this suit, so the inmate did not interfere with the exhaustion 
process for the claims here. But that argument construes Lynch’s affidavit in favor of 
the defendants, not Lynch. The affidavit states that the inmate “told [him] on multiple 
occasions that [the inmate] knew about [Lynch’s] suit.” It does not state that the inmate 
began blocking Lynch’s access to grievance appeal forms only after Lynch filed this suit. 
If we construe the affidavit in the light most favorable to Lynch, as we must, Lewis v. 
Downey, 581 F.3d 467, 476 (7th Cir. 2009), Lynch has presented a contested question 
whether the inmate blocked him from completing the grievance process.   

      Accordingly, we VACATE the judgment and REMAND for an evidentiary 
hearing, as described in Pavey, 544 F.3d at 742, to resolve whether Lynch exhausted his 
administrative remedies.